DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “selecting one or more adaptable clustering parameters for each of the plurality of points; and traversing each of the plurality of points in the point cloud and selectively adding each of the points to one or more clusters based on the selected clustering parameters associated with each point.” or “adding neighboring points of the selected point to a neighbor list; for each point on the neighbor list, determining if the neighbor point is a core point; for a neighboring point identified as a core point, adding the neighboring point to the cluster; and for neighboring points not identified as a core point, determining if an azimuth or elevation angle between the neighboring point and an adjacent point are less than a threshold, wherein if the azimuth or elevation angle between the neighboring point and 
Closest prior art Chattopadhyay USPN 2019/0051006 discloses  capturing 3D spatial data representing a field of view and including ranging measurements to various points within the field of view, applying a segmentation algorithm to the 3D spatial data to produce a segmentation assessment indicating a presence of individual objects within the field of view, wherein the segmentation algorithm is based on at least one adjustable parameter, and adjusting a value of the at least one adjustable parameter based on the ranging measurements. The segmentation assessment is based on application of the segmentation algorithm to the 3D spatial data, with different values of the at least one adjustable parameter value corresponding to different values of the ranging measurements of the various points within the field of view.
Further closest prior art Maile DE102019210518 discloses recognizing an object in sensor data, including the following steps: - Clustering the first static multi-dimensional sensor data of the first group by means of a first cluster analysis into first clusters and applying a first detection algorithm to the first static multi-dimensional sensor data of the first cluster for the detection of a first object - clusters of the second static multi-dimensional sensor data of the second group by means of a second cluster analysis in second clusters and application of a second detection algorithm to the second static multi-dimensional sensor data of the second cluster for the detection of a second object which is different from the first Object is trained.
However, none of the prior art disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


March 11, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662